Citation Nr: 1645034	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  08-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from February 1959 to February 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the claim in January 2012, November 2013, May 2014, December 2015, and May 2016.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, including herbicide exposure, is not secondary to a service connected disability, and did not manifest within one year of the Veteran's discharge from service.



CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development of this case is discussed below. 

II.  Service Connection

The Veteran seeks entitlement to service connection for hypertension.  There is no dispute that he has a current diagnosis.  See, e.g., June 2016 VA opinion.  He contends that his hypertension is secondary to his service-connected renal cell carcinoma with nephrectomy.  Alternatively, he contends that his hypertension is related to service, to include herbicide exposure in service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Further, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. 
 § 1116(a)(1); 38 C.F.R. § 3.307 (a)(6).  However, hypertension is not among the disabilities listed as diseases presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires 

evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, although the Veteran primarily contends that his hypertension is secondary to service-connected renal cell carcinoma with nephrectomy, the AOJ has considered, and developed, this claim on both direct and secondary service connection theories of entitlement.  To give the Veteran every consideration in connection with the current appeal, the Board will do likewise.

Service treatment records are silent as to a diagnosis of hypertension during service.  An October 1984 medical questionnaire reveals that the Veteran denied a history of hypertension.  The Veteran served during the Vietnam era and, as explained in the December 2015 remand, the Board concedes that the Veteran was exposed to Agent Orange when he set foot in Vietnam when, as a disbursing clerk aboard the U.S.S. Ticonderoga, he went to the mainland in order to pick up currencies needed for payrolls of the carrier.  

Post-service treatment records confirm that the Veteran underwent a right nephrectomy in December 1996 and was diagnosed with renal cell carcinoma.  The first documented diagnosis of hypertension is found in a September 2002 VA treatment record.  The September 2002 VA nursing screen also shows that the Veteran denied a history of hypertension.  A January 2006 VA outpatient treatment record reveals that the Veteran's blood pressure was too high and an April 2006 VA treatment record noted that his hypertension was uncontrolled.  Private treatment records from Dr. N.F.G. dated in February 2007 show he found the Veteran's blood 

pressure was controlled.  A March 2007 VA treatment record shows that the examiner opined that the removal of the Veteran's right kidney increased his chances of hypertension.   Remaining VA and private treatment records dated after February 2007 indicate that the Veteran's hypertension was controlled. 

Several treatment records from Dr. N.F.G. indicate that the Veteran's hypertension is "essential" and due to chronic kidney disease (CKD).  An April 2007 letter from Dr. N.F.G. also states that the Veteran's hypertension is due to CKD but the letter provides no explanation for the opinion. 

The Veteran was provided with VA examinations in January 2013 and December 2013 and numerous VA addendum opinions were also sought to determine whether the Veteran's hypertension is related to service or service-connected renal cell carcinoma.   

The January 2013 VA examiner determined that the Veteran's renal cell carcinoma was related to service and that the Veteran's CKD was a result of the cancer but the examiner simply answered "no" on the disability benefits questionnaire when asked if the Veteran had hypertension due to renal dysfunction or caused by any kidney condition.  In a March 2013 addendum opinion, the examiner explained that the Veteran's hypertension was not related to the renal cell carcinoma because renal cell carcinoma, as a separate entity, does not affect hypertension.  The Board noted in the November 2013 remand, that the March 2013 VA examiner did not adequately explain the basis for the negative opinion.  

In December 2013, the Veteran was provided with another VA examination and the examiner again found that there was no correlation between the Veteran's nephrectomy and his hypertension.  The examiner explained that the procedure would not cause hypertension or aggravate existing hypertension unless there was a problem with the other healthy kidney.  The examiner also listed many factors that determine whether a patient's hypertension is well-controlled, with or without a nephrectomy.  The examiner determined that based upon the information provided 

by the Veteran, he was not convinced that the conditions such as dietary compliance, medication compliance, daily exercise and weight control were being met.  Further, the examiner noted that the Veteran's VA treatment records indicated that the Veteran's blood pressure was well-controlled.  The examiner also indicated that the April 2007 letter from Dr. N.F.G. stating that the Veteran's CKD was on the basis of nephrectomy and hypertension was a mere presumption unless it could be validated by comparing blood pressure readings and kidney function before and after the nephrectomy.  The Board remanded in May 2014, in part, for another VA opinion because the December 2013 examiner indicated that although VBMS file was reviewed, the claims file was not reviewed and the December 2013 VA examiner's opinion was unclear.
 
In August 2014, an addendum opinion was obtained from the December 2013 VA examiner.  The electronic claims file was reviewed.  The VA examiner restated the opinion expressed in December 2013.  

In February 2015, another addendum opinion was provided by a different VA examiner.  The electronic claims file was reviewed.  The February 2015 VA examiner also opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by the service-connected right nephrectomy.  The examiner considered the Veteran's reports that some days his blood pressure is well-controlled and other days not but explained that the Veteran's blood pressure was fairly well-controlled when on medication, based on review of records and per the Veteran's reports.  The February 2015 VA examiner again explained that there was no correlation between undergoing a unilateral nephrectomy and hypertension, or that the procedure by itself would causing secondary hypertension or aggravate existing hypertension unless the patient had an underlying, preexisting problem with the other presumably healthy kidney.  The examiner also noted that there were no preexisting problems with the healthy kidney documented in the Veteran's medical records.  The examiner reiterated that there are many other factors that can make hypertension difficult to control, or aggravated, including but not limited to patient noncompliance with medication, diet, daily exercise, weight control, or other comorbidities such as having diabetes. 

The February 2015 VA examiner also addressed whether the Veteran's hypertension was related to service and opined that it was less likely than not that the Veteran's hypertension began in service or manifested to a compensable degree within the first year after service. The examiner explained that the service records did not support a finding that the Veteran was diagnosed with hypertension in service.  

The February 2015 VA examiner also discussed the Veteran's chronic renal failure and reiterated the December 2013 VA opinion regarding a relationship between the Veteran's hypertension and chronic renal failure. 

The Board remanded the claim once again in December 2015 for an opinion regarding a relationship between the Veteran's hypertension and herbicide exposure.  In February 2016, a VA opinion was obtained.  The examiner reviewed all of the Veteran's service records and post service records and found that it was less likely than not that the Veteran's hypertension was related to or incurred in service, including any in-service herbicide exposure.  The examiner explained that with respect to herbicide exposure there was no medical literature that related a statistically significant relationship between hypertension and herbicide exposure.  The examiner explained that such literature was important to the determination in this case because medicine and diagnoses are based on statistically significant findings and research and that limited or suggestive evidence is not considered statistically significant data and should not be considered for cause and effect relation of conditions.  

Further, regarding the negative opinion for direct service connection, the February 2016 VA examiner cited that service records noted throughout the Veteran's service indicated normal blood pressure on yearly examinations and that he had normal blood pressure at his separation/retirement physical.  The examiner also noted that the Veteran denied a history of hypertension on an October 1984 medical questionnaire as well as during a nursing screen in September 2002.  Following the nursing screen, the September 2002 physician diagnosed "probable hypertension."  The February 2016 VA examiner explained that such diagnosis would not be given unless it was the first episode of noticed high blood pressure. 

In May 2016, the Board remanded the claim again for an addendum opinion from the February 2016 VA examiner regarding whether the Veteran's hypertension was caused or aggravated by the service-connected right nephrectomy, or any subsequent conditions such as CKD, chronic renal failure, or renal insufficiency.  

In June 2016, another VA addendum opinion was obtained from the February 2016 VA examiner.  The June 2016 VA examiner again opined that it was less likely than not that the nephrectomy caused or aggravated the Veteran's hypertension.  The June 2016 VA examiner cited medical studies in which systolic and diastolic blood pressure declined significantly in renal cell carcinoma patients.  (Emphasis added).  
The June 2016 VA examiner also noted that the Veteran's CKD was aggravated by the nephrectomy and as such, the examiner considered whether the Veteran's CKD aggravated his hypertension.  The examiner found that it was less likely than not that the Veteran's CKD aggravated his hypertension.  The examiner explained that the Veteran's hypertension was found to be stable when he was on medications and that the Veteran had other intervening factors that could have affected his hypertension, including diet and other medical problems including a (non-service connected) left kidney infarction which the examiner noted was incurred in 2008.  The examiner found it significant that there was no evidence that the left kidney infarction occurred prior to 2008 and the examiner found that the left kidney impairment was unrelated to the nephrectomy.  

As noted above, the Board has also considered all of the possible theories of entitlement in evaluating this case. 

First, the Board has considered whether service connection is warranted on a presumptive basis for a chronic disability but finds that it is not.  In this regard, clinical evidence of record fails to show that the Veteran manifested hypertension within the one year following his service discharge in 1985.  The Board acknowledges the Veteran's statements that he had hypertension long before the nephrectomy surgery, however, the Board finds these statements have no probative 

value as they are not supported by the medical evidence of record and hypertension is not a disability that can be self- diagnosed.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, diagnosis and etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As noted above, the first documented diagnosis of hypertension was in September 2002.  As such, presumptive service connection based upon a chronic disease such as hypertension, to include based on continuity of symptomatology, is not warranted. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Similarly, the claim fails on a presumptive basis with respect to herbicide exposure as hypertension is not among the presumptive diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309 (e).  To the contrary, the list of disabilities associated with herbicide exposure includes other cardiovascular disabilities but the regulation expressly states that hypertension is not one of those disabilities.  Id.  

The Board has considered whether service connection is warranted on a direct basis, to include as due to the herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As noted above, in the December 2015 Board remand, the Board conceded in-service herbicide exposure as the Veteran competently and credibly reported that he went ashore in Vietnam during the Vietnam Era.  As discussed in the December 2015 remand, in 2006, the National Academy of Sciences (NAS) elevated hypertension from the "inadequate or insufficient evidence" category to the "limited or suggestive evidence" category.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  In Update 2012, NAS defined "limited or suggestive evidence" as signifying "an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.

With respect to the contention that the Veteran's hypertension may be directly due to herbicide exposure, the Board notes that the claim fails on this basis as well.  In this regard, the Board places a high probative value on the February 2016 VA opinion that the Veteran's hypertension was less likely than not related to the herbicide exposure.  As the February 2016 VA examiner reviewed the Veteran's electronic file, including all pertinent treatment records, and provided rationale for the negative opinion, the Board finds that the opinion is adequate.  See Nieves- Rodriguez, supra.  

Further, the Board places a high probative value on the February 2016 VA examiner's opinion that there was no evidence of high blood pressure or hypertension in service, as this opinion is supported by the medical evidence of record and hypertension is not a disability that can be self-diagnosed.  As such, there is no other in-service event to which the Veteran's hypertension could be related.  Significantly, there is no opinion of record that links the Veteran's hypertension directly to service, to include herbicide exposure in service.  

With respect to the Veteran's contention is that his hypertension is secondary to service-connected renal cell carcinoma with nephrectomy, there is conflicting evidence of record regarding the relationship between the Veteran's hypertension and his service connected renal cell carcinoma.  However, for the reasons explained below, the Board finds that the preponderance of the evidence is against the claim and as such, the claim fails on this basis as well. 

Weighing in favor of the claim are private and VA treatment records which indicate that the Veteran's hypertension began in 2002, after his December 1996 renal cell carcinoma and nephrectomy.  Additionally, weighing in favor of the claim, is a March 2007 VA outpatient treatment record that notes that the removal of the Veteran's right kidney increases his chances of hypertension.  A letter from the Veteran's private nephrologist, Dr. N.F.G., dated in April 2007 stated that the Veteran's nephrectomy was the main reason for the Veteran's CKD and secondary hypertension.  Several treatment records authored by Dr. N.F.G., dated in 2007, echoed the indication that the Veteran's hypertension was "due to CKD," which the Board notes has been linked to the Veteran's nephrectomy.  See January 2013 VA examination report.  

Weighing against the claim are the VA opinions dated in February 2015 and June 2016, both of which found it is less likely than not that the Veteran's hypertension was caused or aggravated by service or service-connected renal cell carcinoma.  

In evaluating the probative value of the evidence for and against the claim, the Board notes that the opinions by Dr. N.F.G. which simultaneously indicate that the Veteran's hypertension was "essential" and "due to CKD," appear to be contradictory.  In this regard, essential hypertension is defined as "hypertension occurring without discoverable organic cause."  Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012).  And, secondary hypertension is defined as "hypertension due to or associated with a variety or primary diseases."  Dorland's Illustrated Medical Dictionary 897 (32nd ed. 2012).  Further, private treatment records from Dr. N.F.G. dated in 2009 and 2010 indicate that the Veteran's hypertension was simply "essential" and controlled, and do not contain the note that the hypertension was "due to CKD."  As Dr. N.F.G. did not provide rationale for the opinion that the Veteran's hypertension was due to CKD and/or the service-connected nephrectomy, and given that the opinions appear to be contradictory and inconsistent with the remaining medical treatment records, the Board affords the opinions from Dr. N.F.G. only a limited probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

Similarly, the Board affords the March 2007 VA treatment record only a limited probative value because the VA practitioner did not provide any rationale for the opinion regarding a potential relationship between the Veteran's nephrectomy and hypertension. 

Regarding the evidence against the claim, as the June 2016 VA examiner reviewed the Veteran's electronic file, including all pertinent treatment records, and provided rationale for the opinion, the Board finds that the opinion is adequate.  See Nieves- Rodriguez, supra.  Moreover, the Board finds the June 2016 VA addendum opinion 

to be significant as the examiner explained medical studies in which systolic and diastolic blood pressure declined significantly in renal cell carcinoma patients, which the Board observes is contrary to a finding of increased systolic and diastolic blood pressure.  The Board also finds significant the June 2016 VA examiner's opinion that it was less likely than not that the Veteran's CKD aggravated hypertension and noted that the Veteran's hypertension was actually well-controlled when on medication.  This opinion is consistent with private and VA treatment records which support a finding that the Veteran's hypertension was stable on medications.  See e.g. private treatment records from Dr. N.F.G. dated in 2007, 2009, 2010, and 2011.  The Board also finds it significant that there is no evidence to support a finding of hypertension that has been permanently worsened at any time.  

For these reasons, the Board affords the opinion a high probative value and finds that the evidence against the claim outweighs the evidence in favor of the claim with respect to secondary service connection.  

The Board acknowledges that VA opinions obtained in March 2013, December 2013, August 2014, and February 2015 were previously found to be inadequate by the Board.  However, the Board finds that the February 2016 and June 2016 VA opinions (combined) corrected any prior inadequacy.  The record does not indicate and the Veteran does not contend, that there are any additional, outstanding records that would support the claim for service connection under any theory of entitlement. 

In reaching all of these conclusions, the Board has considered the Veteran's statements and his belief that his hypertension is related to service or his service-connected renal cell carcinoma with nephrectomy.  Again, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana supra, as to the specific issue in this case, etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  

In summary, the Board finds that the preponderance of the evidence is against the claim and service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hypertension, to include as secondary to service-connected renal cell carcinoma with nephrectomy, is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


